Case 1:16-cv-08421-GBD Document 96 Filed 05/28/21 Page 1 of 2

   
 

THE CITY OF NEW YOR
JAMES E. JOHNSON LAW DEPARTMENT

Corporation Counsel 100 CHURCH STREET Assistant Corporation” Counsel
NEW YORK, NY 10007 Labor & Employment Law Division

phone: 212-356-2450

fax: 212-356-8760

imendez@law.nyc.gov

May 28, 2021
SO ORDERED
VIA ECF
i is adjourned from
Honorable George B. Daniels, U.S.D.J. The status conference isa ‘
United States District Court June 2, 2021 until July 7, 2021 at 9:45 a.m.

Southern District of New York

500 Pearl Street Wun 6 1 2024

New York, New York 10007

B Dowels

AT MDA m -
ii. GBORGE B. DANIELS

he

  
  

7

Re: Kroustallis, et.al. v. City of New York, et al.
16 Civ. 8421 (GBD)
Smyth, et al. v. City of New York, et al.
17 Civ. 492 (GBD)
Henry, et al. v. City of New York, et al.
16 Civ. 9971 (GBD)
Request for Adjournment of January 13 Conference

Dear Judge Daniels:

My Office represents defendants in the above-referenced Fair Labor Standards
Act (“FLSA”) putative collective actions. We write, as instructed by Chambers, to respectfully
request that the conference currently scheduled for June 2, 2021 at 9:45 a.m., be adjourned to a
date in September 2021, or thereafter, that is convenient for the Court, and to provide a status of
discovery to this Court in lieu of the conference.

The parties continue to work cooperatively to move discovery forward in these
cases, with the exchange of further documents and information. To that end, defendants have
obtained updated City payroll data and provided the same to plaintiffs in the Kroustallis case,
and will provide updated DOE payroll data in the Henry case in the near-term In addition,
defendants have produced over 1,000 pages of documents concerning CityTime, the City’s
timekeeping system, and will additionally produce further documents in the Henry and Smyth

matters this week. Plaintiffs plan to produce a significant portion of discovery responses by the
end of June.

 
Case 1:16-cv-08421-GBD Document 96 Filed 05/28/21 Page 2 of 2

The parties have been hampered in their efforts to obtain documents from, and
otherwise reach, certain clients. However, the parties believe that they will be in a position to
commence depositions in this matter in the near term.

Defendants still believe that a negotiated resolution of these actions may be in all
the parties’ best interests, and to that end, anticipate making an updated settlement offer to the
plaintiffs.

We thank the Court for its consideration of this request.

Respectfully submitted,

/s/ Ivan A. Méndez, Jr.

 

Ivan A. Méndez, Jr.
Assistant Corporation Counsel

cc: All counsel of record
(Via ECF)

f
i
i

 
